—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Firetog, J.), rendered December 14, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, *567after a hearing, and imposing a sentence of imprisonment upon his previous conviction of robbery in the first degree.
Ordered that the amended judgment is affirmed.
The defendant’s challenges to the court’s finding that he violated the terms of his probation are either unpreserved for appellate review (CPL 470.05 [2]) or without merit (see, People v Halaby, 77 AD2d 717; People v Britton, 158 AD2d 932; People v Schneider, 188 AD2d 754; People v Clarke, 195 AD2d 569). Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.